Citation Nr: 0711267	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  03-21 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for hepatitis C, to include as secondary 
to exposure to herbicide agents.  

In January 2005, the veteran testified before the Board at a 
hearing that was held via videoconference from the RO.  

In November 2005, the Board remanded the claim for additional 
development, and it has returned for appellate review.


FINDING OF FACT

Hepatitis C is etiologically related to the veteran's 
military service.


CONCLUSION OF LAW

Hepatitis C was incurred in active service.  38 U.S.C.A. §§ 
1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002). To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

In view of the Board's favorable disposition of the claim on 
appeal, the Board finds that all notification and development 
action needed to fairly adjudicate the claim have been 
accomplished.

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R.  § 3.303(d) (2006).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service-connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2006).

Section 1154(b) does not negate the need for medical evidence 
of a nexus between a service injury or disease and a current 
disability.  See Libertine v. Brown, 9 Vet. App. 521, 524 
(1996); Caluza, supra.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The veteran is currently diagnosed with hepatitis C.  The 
veteran is entitled to the presumption afforded under 38 
U.S.C.A. § 1154(b) (West 2002) and 38 C.F.R. § 3.304(d) 
(2006) as the evidence shows that he engaged in combat with 
the enemy in service and exposure to blood is consistent with 
the circumstances, conditions, or hardships of such service.  
The veteran alleges in part that he contracted hepatitis C as 
a result of blood transfusions received following injuries 
sustained in combat in Vietnam.  His service medical records 
do not demonstrate a diagnosis of hepatitis C, but do 
demonstrate that he received gunshot wounds to his right 
forearm and right foot in 1967 and that in 1968 he sustained 
a blast injury to the right hand, resulting in traumatic 
amputation of the right thumb and forefinger.  The veteran 
alleges that he received blood transfusions in the process of 
treating these injuries.  His service medical records 
demonstrate that the amputation of his thumb and forefinger 
was completed in the field and that he received a skin graft 
from his thigh.  

The veteran maintains that he was given blood transfusions 
during the surgical procedures related to his right-hand 
injury and amputation of his right index finger and thumb.  
The Board accepts that the veteran was given blood 
transfusions during this time.  See 38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(d) (2006).

According to an April 2003 VA examination report, the 
examiner noted the veteran's documented injuries during 
service.  Based on a review of the veteran's records and 
physical examination, the VA examiner diagnosed the veteran 
with hepatitis C antibody positive.  The examiner commented 
that it was difficult to ascertain the relationship of 
hepatitis C to the veteran's previous injury as the records 
did not indicate that he received blood transfusions during 
service, but the veteran definitely had given an account of 
receiving blood transfusions as a result of his gunshot 
injury in 1967.  The examiner added that tattoos would also 
be the likely source of hepatitis C, which the veteran had 
obtained prior to joining the service.

In light of the evidence of record documenting the severity 
of the veteran's blast injury to the right hand resulting in 
the amputation of the right index finger and thumb, as well 
as several gunshot wounds, the Board finds the veteran 
credible when he recalls having received blood transfusions 
during treatment for these injuries.  See 38 U.S.C.A. 
§ 1154(b).  When read in the light most favorable to the 
veteran, the April 2003 VA examiner appears to be stating 
that, if blood transfusions were documented in the service 
records, it would not be difficult to ascertain the 
relationship of hepatitis C to the blood transfusions during 
service.  Furthermore, the examiner commented that pre-
service tattoos would "also" be the likely source the 
veteran's hepatitis C.  Here, the examiner appears to be 
concluding that the wounds documented during service and pre-
service tattoos are likely causes of the veteran's current 
hepatitis C.  

It appears to the Board that, although the VA examiner has 
identified two possible causes of the veteran's hepatitis C, 
the examiner appears to indicate that the combat wounds were 
the more likely cause, if one were to believe that the 
veteran was given blood transfusions for these wounds during 
service.  In light of 38 U.S.C.A. § 1154(b), the Board finds 
that the veteran's description of blood transfusions during 
service is credible.  Therefore, the Board finds the April 
2003 VA opinion supports the veteran's claim.  The Board 
further notes that there is no medical opinion of record 
indicating that it is more likely that the veteran's 
hepatitis C was due to post-service risk factors.  In sum, 
the Board is satisfied that the evidence supporting the claim 
is at least in equipoise with that against the claim.  
Accordingly, service connection for hepatitis C is warranted.  


ORDER

Service connection for hepatitis C is granted. 




____________________________________________
CHRISTOPHER J. GEARIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


